UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES R. NIBLOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-00568-GBL-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph A. Connors III, McAllen, Texas, for Appellant.   Dana J.
Boente, Acting United States Attorney, William P. Jauquet,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 James R. Niblock seeks to appeal the district court’s

orders      denying          his       Fed.     R.       Civ.      P.    60(b)        motions        for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.        § 2255        (2012)      motion.            The        orders    are     not

appealable         unless          a    circuit          justice        or     judge        issues     a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate        of      appealability             will     not       issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                           When the district court denies

relief      on    the    merits,        a    prisoner          satisfies       this    standard       by

demonstrating           that       reasonable            jurists    would          find     that     the

district         court’s      assessment        of        the    constitutional             claims    is

debatable        or     wrong.          Slack     v.      McDaniel,          529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,           and    that       the    motion       states    a    debatable

claim of the denial of a constitutional right.                                     Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Niblock has not made the requisite showing.                                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense        with     oral      argument         because       the    facts        and    legal

                                                     2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                               DISMISSED




                                   3